 



Exhibit 10.53
FIRST AMENDMENT TO CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of
October 16, 2006 by and among NATIONAL CONSUMER COOPERATIVE BANK, D/B/A NATIONAL
COOPERATIVE BANK (the “Borrower”), each of the financial institutions a party
hereto (the “Banks”), and SUNTRUST BANK, as Agent (the “Agent”).
     WHEREAS, the Borrower, the Banks, and the Agent have entered into that
certain Credit Agreement dated as of May 1, 2006 (as in effect immediately prior
to the date hereof, the “Credit Agreement”); and
     WHEREAS, the Borrower, the Banks and the Agent desire to amend certain
provisions of the Credit Agreement on the terms and conditions contained herein;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
hereto hereby agree as follows:
     Section 1. Specific Amendments to Credit Agreement. The parties hereto
agree that the Credit Agreement is amended as follows:
     (a) The Credit Agreement is amended by deleting Section 2.1(b)(i) in its
entirety and substituting in its place the following:
     (i) SWING LINE LOANS. Subject to the terms and conditions hereof and
relying on the representations and warranties herein set forth, upon the
Borrower’s request, and subject to the terms and conditions of this Agreement
and so long as the Swing Line Lender does not have actual notice that there
exists an Event of Default or Default, the Swing Line Lender hereby agrees to
make Swing Line Loans to the Borrower from time to time during the Availability
Period and upon the terms provided in this Agreement in an aggregate principal
amount that will not exceed a Swing Line Loan Limit of up to Thirty Million
Dollars ($30,000,000.00); provided, that the Swing Line Lender shall not in any
event be permitted to make any Swing Line Loan if, after giving effect thereto
(A) the Revolving Credit Exposure of all Banks at any time exceeds the Aggregate
Revolving Commitment, or (B) the aggregate outstanding principal balance of
Swing Line Loans would exceed the Swing Line Commitment. Within such limits of
time and amount and subject to the other provisions of this Agreement, the
Borrower may borrow, repay in whole or in part, and reborrow under the Swing
Line Loan Limit. Indebtedness of the Borrower under the Swing Line Loan Limit
shall be evidenced by the Swing Line Note.

 



--------------------------------------------------------------------------------



 



     (b) The Credit Agreement is amended by deleting the introductory clause of
Article 5 in its entirety and substituting in its place the following:
     While any Revolving Commitments are outstanding, and, in the event any Loan
or LC Exposure remains outstanding, and until payment in full of the Notes and
full and complete performance of all of its other obligations arising hereunder,
the Borrower shall deliver each of the following statements, reports,
certificates and notices to the Agent and the Banks; provided, that documents
required to be delivered pursuant to this Article 5 may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which the Agent receives notice from the Borrower that such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Bank and the Agent have access (whether a
commercial, third-party website or whether sponsored by the Agent).
Notwithstanding anything contained herein, (i) the Borrower shall deliver paper
copies of such documents at the request of the Agent and (ii) in every instance
the Borrower shall be required to provide paper copies of the compliance
certificate required by Section 5.5 to the Agent. Except for such compliance
certificate, the Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Bank shall be solely responsible for requesting delivery
to it or maintaining its copies of such documents:
     (c) The Credit Agreement is amended by deleting the final paragraph of
Section 5.2 in its entirety.
     Section 2. Conditions Precedent. The effectiveness of this Amendment is
subject to receipt by the Agent of each of the following, each in form and
substance satisfactory to the Agent:
     (a) A counterpart of this Amendment duly executed by the Borrower and the
Majority Banks; and
     (b) Such other documents, instruments and agreements as the Agent may
reasonably request.
     Section 3. Representations. The Borrower represents and warrants to the
Agent and the Banks that:

 



--------------------------------------------------------------------------------



 



     (a) Authorization. The Borrower has the right and power, and has taken all
necessary action to authorize it, to execute and deliver this Amendment and to
perform its obligations hereunder and under the Credit Agreement, as amended by
this Amendment, in accordance with their respective terms. This Amendment has
been duly executed and delivered by a duly authorized officer of the Borrower
and each of this Amendment and the Credit Agreement, as amended by this
Amendment, is a legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with its respective terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or other similar laws, now or hereafter in effect, relating to or
affecting the enforcement of creditors’ rights generally and except that the
remedy of specific performance and other equitable remedies are subject to
judicial discretion.
     (b) Compliance with Laws, etc. The execution and delivery by the Borrower
of this Amendment and the performance by the Borrower of this Amendment and the
Credit Agreement, as amended by this Amendment, in accordance with their
respective terms, do not and will not, by the passage of time, the giving of
notice or otherwise: (i) require the consent, license, approval, authorization
or declaration of any Governmental Authority, bureau or agency, or violate any
applicable laws relating to the Borrower; (ii) conflict with or result in a
breach of any court or Governmental Authority, bureau or agency, domestic or
foreign, or any charter or by-laws of the Borrower (iii) create a default under
or breach of any agreement, bond, note or indenture to which the Borrower is a
party, or by which the Borrower is bound or any of its properties or assets is
affected or (iv) result in the imposition of any Lien of any nature whatsoever
upon any of the properties or assets owned by or used in connection with the
business of the Borrower.
     (c) No Default. No Default or Event of Default has occurred and is
continuing as of the date hereof nor will exist immediately after giving effect
to this Amendment.
     Section 4. Reaffirmation of Representations by Borrower. The Borrower
hereby repeats and reaffirms all representations and warranties made by the
Borrower to the Agent and the Banks in the Credit Agreement and the other Loan
Documents to which it is a party on and as of the date hereof with the same
force and effect as if such representations and warranties were set forth in
this Amendment in full.
     Section 5. Certain References. Each reference to the Credit Agreement in
any of the Loan Documents shall be deemed to be a reference to the Credit
Agreement as amended by this Amendment.
     Section 6. Expenses. Consistent with and subject to Section 10.1 of the
Credit Agreement, the Borrower shall reimburse the Agent and each Lender upon
demand for all reasonable costs and expenses (including reasonable attorneys’
fees) incurred by the Agent or such Lender in connection with the preparation,
negotiation and execution of this Amendment.

2



--------------------------------------------------------------------------------



 



     Section 7. Benefits. This Amendment shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
assigns.
     Section 8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
     Section 9. Effect. Except as expressly herein amended, the terms and
conditions of the Credit Agreement and the other Loan Documents remain in full
force and effect. The amendments contained herein shall be deemed to have
prospective application only, unless otherwise specifically stated herein.
     Section 10. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.
     Section 11. Definitions. All capitalized terms not otherwise defined herein
are used herein with the respective definitions given them in the Credit
Agreement.
[Signatures on Next Page]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Credit Agreement to be executed as of the date first above written.

            THE BORROWER:       NATIONAL CONSUMER COOPERATIVE BANK
     D/B/A NATIONAL COOPERATIVE BANK
      By:           Name:           Title:             THE AGENT AND THE BANKS:


SUNTRUST BANK, AS ADMINISTRATIVE AGENT,
     AS A BANK, AS ISSUING BANK, AND AS SWING LINE LENDER
      By:           Name:           Title:             PNC BANK, NATIONAL
ASSOCIATION
      By:           Name:           Title:             WACHOVIA BANK, N.A.
      By:           Name:           Title:        

[Signatures Continued on Next Page]





--------------------------------------------------------------------------------



 



[Signature Page to First Amendment to Credit Agreement]

            CALYON NEW YORK BRANCH
      By:           Name:           Title:             UNION BANK OF CALIFORNIA,
N.A.
      By:           Name:           Title:             JP MORGAN CHASE BANK NY
      By:           Name:           Title:             BANK OF AMERICA, N.A.
      By:           Name:           Title:             CREDIT SUISSE, CAYMAN
ISLANDS BRANCH
      By:           Name:           Title:        

[Signatures Continued on Next Page]





--------------------------------------------------------------------------------



 



[Signature Page to First Amendment to Credit Agreement]

            MANUFACTURERS AND TRADERS TRUST COMPANY
      By:           Name:           Title:             LASALLE BANK N.A.
      By:           Name:           Title:            
COÖPERATIEVE CENTRALE RAIFFEISEN BOERENLEENBANK B.A., “RABOBANK INTERNATIONAL”,
NEW YORK BRANCH
    By:           Name:           Title:             MIZUHO CORPORATE BANK (USA)
      By:           Name:           Title:             U.S. BANK N.A.
      By:           Name:           Title:        

[Signatures Continued on Next Page]
THE BANK OF NOVA SCOTIA





--------------------------------------------------------------------------------



 



[Signature Page to First Amendment to Credit Agreement]

                  By:           Name:           Title:             TAIPEI FUBON
COMMERCIAL BANK,
NEW YORK AGENCY
      By:           Name:           Title:            
FIRST COMMERCIAL BANK, LOS ANGELES BRANCH
    By:           Name:           Title:        

